In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00020-CR
      ___________________________

        BERT GRIFFIN, Appellant

                     V.

          THE STATE OF TEXAS


   On Appeal from the 367th District Court
           Denton County, Texas
       Trial Court No. F16-2045-367


Before Sudderth, C.J.; Womack and Wallach, JJ.
  Memorandum Opinion by Justice Wallach
                           MEMORANDUM OPINION

       Appellant Bert Griffin appeals his convictions on two counts of indecency with

a child by contact. We affirm.

I.     Background Facts

       In 2016, Kristen1 came forward with allegations that Griffin had abused her.

According to Kristen, the abuse occurred when she was thirteen years old on a

camping trip with her friend Rita and Rita’s family. Griffin, thirty-three years old at

the time, was dating Rita’s aunt and was also in attendance at the camping trip.

Kristen testified that at the end of the first night of camping, she was sitting in a chair

by the campfire with her knees up to her chest. Kristen had covered herself with a

blanket. Rita and her brother, Dan, were also sitting by the fire at the time. Griffin,

who appeared intoxicated, joined them and squatted down next to Kristen. While they

were talking, Griffin grabbed Kristen’s ankle and calf under the blanket several times.

Kristen swatted Griffin’s hand away from her leg. Griffin then grabbed the back of

Kristen’s thigh, and she pushed his hand away again. Finally, Griffin grabbed

Kristen’s genitals. Kristen stated that her shorts were short enough that Griffin pulled

the lip of her sexual organ past her shorts. Kristen testified that if not for her shorts,

Griffin could have penetrated her sexual organ. Kristen then placed the blanket

between herself and Griffin. Before finally walking away from Kristen, Griffin pulled


       We use aliases to identify minors in criminal cases. See Tex. R. App. P. 9.10.
       1




                                            2
the blanket away from her, threw it over her head, grabbed her breasts with both of

his hands, and whispered that he “would [f . . . ] the [s . . . ] out of [her].”

       Dan, who faced Kristen and Rita across the campfire, testified that he saw

Kristen move her blanket to one side and place it between herself and Griffin. Dan

also stated that he saw Griffin’s hand rub across Kristen’s chest. Dan further testified

that Kristen was upset when Griffin left the campfire. Moreover, after Dan told his

father what he had seen and what Kristen had told him about Griffin, his father

confronted Griffin, and Griffin did not deny the allegations.

       Griffin was subsequently indicted with two counts of indecency with a child by

contact. See Tex. Penal Code Ann. § 21.11(a)(1). A jury found Griffin guilty of both

counts. After a punishment hearing, the trial court found that Griffin had been

previously convicted of the offenses of sexual assault2 and possession of a controlled

substance and imposed two sentences of life confinement to run consecutively. See id.

§§ 3.03(b)(2)(A); 12.42(b).

       Griffin argues that (1) the evidence is insufficient to support the jury’s verdict

in count one to prove that with the intent to arouse or gratify his sexual desire, he

engaged in sexual contact with Kristen, a child younger than fourteen years old, by

       2
        In 2007, Griffin pled guilty to sexually assaulting his neighbor. In August 2005,
Griffin broke into his fifty-year-old female neighbor’s home in the middle of the night
and raped her as she begged him to stop. Griffin was twenty years old at the time. As
he was raping his neighbor, Griffin repeatedly told the woman that “[she] need[ed]
this.” Griffin was subsequently sentenced to eight years’ confinement in prison and
was required to register as a sex offender.


                                              3
touching Kristen’s genitals; (2) the trial court erred by excluding evidence of Kristen’s

sexual history; and (3) the trial court abused its discretion by ordering his two

sentences to run consecutively.

II.   A Rational Trier of Fact Could Have Found Beyond a Reasonable Doubt
      That Griffin Committed Indecency With a Child as Alleged in Count
      One.

      A.     Standard of review

      In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.

307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex.

Crim. App. 2017). This standard gives full play to the factfinder’s responsibility to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. See Jackson, 443 U.S. at 319, 99 S. Ct. at

2789; Queeman, 520 S.W.3d at 622.

      The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. We may not re-evaluate the

evidence’s weight and credibility and substitute our judgment for the factfinder’s.

Queeman, 520 S.W.3d at 622. Instead, we determine whether the necessary inferences

are reasonable based on the evidence’s cumulative force when viewed in the light

most favorable to the verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.

2015); see Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017) (“The court

                                           4
conducting a sufficiency review must not engage in a ‘divide and conquer’ strategy but

must consider the cumulative force of all the evidence.”). We must presume that the

factfinder resolved any conflicting inferences in favor of the verdict, and we must

defer to that resolution. Murray, 457 S.W.3d at 448–49.

       B.     Applicable law

       A person commits the offense of indecency with a child if, with a child younger

than seventeen years of age, the person engages in sexual contact with the child or

causes the child to engage in sexual contact. Tex. Penal Code Ann. § 21.11(a)(1).

“Sexual contact” means the following acts, if committed with the intent to arouse or

gratify the sexual desire of any person: (1) any touching by a person, including

touching through clothing, of the anus, breast, or any part of the genitals of a child; or

(2) any touching of any part of the body of a child, including touching through

clothing, with the anus, breast, or any part of the genitals of a person. Id. § 21.11(c).

       C.     The evidence was sufficient to support the jury’s verdict.

       Kristen’s testimony alone is sufficient evidence to support the jury’s verdict as

to count one. 3 See Tex. Code Crim. Proc. Ann. art. 38.07(a); see also Perez v. State,

562 S.W.3d 676, 689 (Tex. Crim. App.—Fort Worth 2018, pet. ref’d) (noting



       Griffin does not challenge the sufficiency of the evidence to support his
       3

conviction on Count Two. In Count Two, the State alleged that Griffin did then and
there with the intent to arouse or gratify his sexual desire, engage in sexual contact
with Kristen by touching the breast of Kristen, a child younger than fourteen years of
age.


                                             5
testimony of child victim alone sufficient to support conviction for sexual assault).

However, here, Dan corroborated parts of Kristen’s testimony, and no witness

contradicted her testimony.

      Griffin argues that the jury could not have rationally concluded that he was

guilty of touching Kristen’s genitals because her story shifted over time. Griffin points

to the fact that Kristen told the prosecutor in this case that Griffin touched her

genitals over her clothing, but that during her forensic interview she stated that he

touched her genitals under her clothing. However, during her testimony, Kristen

explained that upon reviewing her forensic interview, she recalled that Griffin touched

her genitals “[s]kin to skin.” The jury could have reasonably believed Kristen because,

as she testified, her forensic interview occurred just days after the incident while her

discussion with the prosecutor occurred two years later: thus, the jury could have

believed that Kristen’s memory regarding the events that occurred at the camping trip

was more accurate closer in time to the incident than it was two years after the

incident. Indeed, the jury can choose to believe or disbelieve witnesses or any portion

of their testimony or the weight to be given to it, and may believe a witness, even

though she is contradicted. Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim App. 1986).

The jury is entitled to reject one version of the facts and accept another. Johnson v.

State, 673 S.W.2d 190, 196 (Tex. Crim. App. 1984).

      Moreover, to the extent that Kristen’s trial testimony was inconsistent with her

initial accounts, in a sufficiency review, we do not resolve conflicts of fact or assign

                                           6
credibility to the witnesses. Curry v. State, 30 S.W.3d 394, 406 (Tex. Crim. App. 2000).

Inconsistencies in the evidence are resolved in favor of the verdict. Id.; Bohannan v.

State, 546 S.W.3d 166, 178 (Tex. Crim. App. 2017). We have often applied this rule in

indecency cases when there are inconsistencies between the child complainant’s initial

reports to investigators and the child’s testimony at trial. See, e.g., Thompson v. State,

No. 02-15-00301-CR, 2017 WL 710630, at *2–3 (Tex. App.—Fort Worth Feb. 23,

2017, pet. ref’d) (mem. op., not designated for publication); Suarez v. State, No. 02-10-

00026-CR, 2011 WL 2518792, at *2 (Tex. App.—Fort Worth June 23, 2011, no pet.)

(mem. op., not designated for publication); Perez v. State, No. 2-06-225-CR,

2007 WL 2744914, at *2, *4 (Tex. App.—Fort Worth Sept. 20, 2007, pet. ref’d) (mem.

op., not designated for publication); Franklin v. State, 193 S.W.3d 616, 618–19 (Tex.

App.—Fort Worth 2006, no pet.). In Thompson, for example, we held that the

inconsistencies between the complainant’s forensic interview and her trial testimony

did not render the evidence insufficient. 2017 WL 710630, at *2–3. We reasoned that

any inconsistencies might fairly be attributed to a number of inoffensive factors, none

of which would necessarily render the complainant’s testimony wholly incredible: the

complainant’s youth; the passage of years between the offense, the outcry, and the

trial; or the different settings under which each account was given—“being

interviewed by a friendly social worker in a small room is hardly the same as testifying

from the witness stand in a courtroom full of people.” Id. at *2.



                                            7
       Similar considerations apply here. Kristen was only thirteen when the abuse

occurred, and she was sixteen by the time of trial. She gave her initial accounts

privately; she gave her trial testimony publicly and subject to vigorous cross-

examination by Griffin’s counsel. Thus, we resolve in favor of the verdict any

inconsistencies in the details attributing them to her young age, the passage of time,

and the change of setting rather than to untruthfulness. Kristen’s testimony is

sufficient to support Griffin’s conviction for indecency in count one. We overrule

Griffin’s first issue.

III.   The Trial Court Properly Excluded the Evidence of Kristen’s Sexual
       History.

       In his second issue, Griffin argues that the trial court erred by excluding

evidence of Kristen’s sexual history. We disagree.

       A.      Standard of review

       We review a trial judge’s decision on the admissibility of evidence under an

abuse-of-discretion standard. Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App.

2016). A trial judge abuses his discretion when his decision falls outside the zone of

reasonable disagreement. Id. If the trial court’s evidentiary ruling is correct under any

applicable theory of law, it will not be disturbed even if the trial court gave a wrong or

insufficient reason for the ruling. Id.




                                            8
      B.     Relevant facts

      Griffin claims that the State portrayed Kristen as shocked by his conduct and

as naïve about sexual matters and that consequently he needed to introduce evidence

of Kristen’s sexual history in order to show the jury that she was “capable of

fabricating her story.” Accordingly, at trial, Griffin sought to introduce evidence of

Kristen’s sexual history through a video recording of an interview she gave in which

she discussed it. Griffin also sought to elicit evidence of Kristen’s sexual history

through cross-examination.

      After defense counsel made his offer of proof, the trial court ruled that the

proffered evidence should be excluded. The trial court ruled that evidence of

Kristen’s sexual history was inadmissible because (1) specific instances of conduct

cannot generally be inquired into for the purpose of attacking or supporting a

witness’s credibility pursuant to Texas Rule of Evidence 608(b); (2) there was no

applicable exception that allowed the admission of specific instances of conduct

pursuant to Texas Rule of Evidence 404(b); and (3) the State met its burden to show

that the balancing test, required by Texas Rule of Evidence 403, weighed against the

admissibility of the proffered evidence.

      C.     The trial court did not abuse its discretion by excluding the
             evidence of Kristen’s sexual history.

      Reputation or opinion evidence of the past sexual behavior of an alleged victim

is inadmissible in a prosecution for certain crimes. See Tex. R. Evid. 412(a). This rule



                                           9
does not apply to indecency with a child cases. Reyna v. State, 168 S.W.3d 173,

176 (Tex. Crim. App. 2005) (stating Rule 412 “does not on its face apply to a case of

indecency with a child”). Because Rule 412 does not apply to indecency with a child

cases, we must review the admissibility of such evidence under other rules of

evidence. See Hammer v. State, 296 S.W.3d 555, 563–68 (Tex. Crim. App. 2009).

      We start with the proposition in rule 401 that evidence must be relevant to be

admissible. Relevant evidence is evidence having any tendency to make the existence

of any fact that is of consequence to the determination of the action more probable or

less probable than it would be without the evidence. Tex. R. Evid. 401. Thus, to be

relevant, evidence must be material and probative. Miller v. State, 36 S.W.3d 503,

507 (Tex. Crim. App. 2001). For evidence to be material, it must be shown to be

addressed to the proof of a material proposition, which is “any fact that is of

consequence to the determination of the action.” Id. (quoting 1 Steven Goode et al.,

Tex. Prac.: Guide to the Tex. R. of Evid.: Civ. And Crim. § 401.1 (2d ed. 1993 &

Supp. 1995). “If the evidence is offered to help prove a proposition which is not a

matter in issue, the evidence is immaterial.” Id. For evidence to be probative, it “must

tend to make the existence of the fact ‘more or less probable than it would be without

the evidence.’” Id. Irrelevant evidence is not admissible. Tex. R. Evid. 402.

      Griffin does not articulate how evidence of Kristen’s sexual history would have

made it “more or less probable” that he grabbed her breasts and genitals with the

intent to arouse or gratify his sexual desire. Instead, Griffin argues that evidence of

                                           10
Kristen’s prior sexual experience would have shown that she was “capable of

fabricating” her claim against him. We disagree. Under the facts of this case, evidence

of Kristen’s sexual history would only show that she was sexually active at some point

in her history. It does not tend to establish that Kristen fabricated her claim against

Griffin. Evidence of Kristen’s sexual history would not have made it “more or less

probable” that her testimony regarding Griffin’s actions was true or false. See Tex. R.

Evid. 401; see also Gonzalez v. State, No. 12-11-00205-CR, 2012 WL 4497999, at

*8 (Tex. App.—Tyler Sept. 28, 2012, pet. ref’d) (mem. op., not designated for

publication) (holding evidence of victim’s prior sexual history would not make it more

or less probable that B.P.’s testimony was untrue); Woods v. State, 301 S.W.3d 327,

335 (Tex. App.—Houston [14th Dist.] 2009, no pet.) (holding evidence of extraneous

sexual act involving same victim irrelevant). Accordingly, the trial court would not

have abused its discretion if it had excluded the evidence of Kristen’s sexual history

because it was not relevant.

      Moreover, as Griffin concedes, specific instances of conduct cannot generally

be inquired into for the purpose of attacking or supporting a witness’s credibility. See

Tex. R. Evid. 608(b) Evidence of specific instances of conduct may, however, be

admissible under Texas Rule of Evidence 404(b) if offered to prove motive,

opportunity, intent, or any of the other facts enumerated in the rule. See Tex. R. Evid.

404(b); Hammer, 296 S.W.3d at 565. In his brief, Griffin claims that he did not seek to

admit the evidence of Kristen’s sexual history to show that she was “acting badly in

                                          11
accordance with a bad lifestyle,” but his appellate brief belies that assertion.4

Moreover, Griffin fails to offer any legitimate exception to character conformity as a

basis to admit the evidence of Kristen’s sexual history pursuant to rule 404(b).

       And even if Griffin had raised a sufficient exception to overcome rule 404’s

prohibition against the admission of evidence of a person’s acts in order to prove

character conformity, the trial court would not have abused its discretion in excluding

the evidence under Texas Rule of Evidence 403. Evidence offered under rule 404(b)

is always subject to the balancing test set out in Texas Rule of Evidence 403. See Tex.

       4
        For instance, Griffin argues that he was “entitled to prove that on other
occasions [thirteen-year-old Kristen] had welcomed sexual advances.” Griffin also
states that “[g]iven [Kristen’s] attitude toward sex, evidence of her pretrial revelations
about sexual activity carried no possibility of ‘undue prejudice.’” Similarly, Griffin
claims that the evidence of Kristen’s sexual history “would have demonstrated that it
was less likely that [Kristen] would be offended or feel demeaned by Appellant’s
conduct” because, according to Griffin, Kristen “seemed to take pride in how often
and with how many men she had engaged in sexual conduct.”

        Moreover, as a part of his sufficiency argument, Griffin discusses evidence that
the jury never heard and thus cannot be considered in our sufficiency review. See
McCelvey v. State, 143 S.W.3d 522, 531 (Tex. App.—Austin 2004, pet. ref’d) (holding
when analyzing the sufficiency of the evidence, a reviewing court considers only the
evidence that trier of fact was permitted to consider); Gilkey v. State, Nos. 05–02–
01820–CR, 05–02–01821–CR, 2003 WL 22750761, at *4 (Tex. App.—Dallas Nov.21,
2003, no pet.) (not designated for publication). Specifically, Griffin asserts that
[Kristen] “is exceptionally knowledgeable and articulate on issues pertaining to sex.”
Additionally, Griffin describes in detail Kristen’s responses given during her forensic
interview in which she discusses her sexual history. Griffin includes this in his
sufficiency issue even though he knows that this evidence was not shown to the jury
at trial since that is the basis of his second issue in this appeal. It appears that Griffin
sought to introduce evidence of Kristen’s sexual history in order to malign her. Our
state evidentiary rules frown on unnecessary character assassination of the type
indulged in by Griffin. Hammer, 296 S.W.3d at 563.


                                            12
R. Evid. 403 (reciting court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of unfair prejudice, confusing the issues,

misleading the jury, undue delay, or needlessly presenting cumulative evidence).

      As it relates to rule 403, Griffin argues that “[g]iven [Kristen’s] attitude toward

sex, evidence of her pretrial revelations about sexual activity carried no possibility of

‘undue prejudice.’” Moreover, Griffin states that the unfair prejudice language of Rule

403 “likely contemplates prejudice to the . . . complainant, who will potentially be

stigmatized if the defendant is able to introduce evidence of [Kristen’s] sexual

behavior. But, that potential was negligible here. There was no hint that [Kristen]

would find her sexual history highly embarrassing if revealed to the jury.” Griffin

appears to misunderstand the role of rule 403. “Unfair prejudice,” as contemplated by

rule 403, refers to a tendency to suggest a decision on an improper basis, which is

commonly, though not necessarily, an emotional one. Casey v. State, 215 S.W.3d 870,

879–80 (Tex. Crim. App. 2007). Evidence might be unfairly prejudicial if it arouses

the jury’s hostility or sympathy for one side without regard to the logical probative

force of the evidence. Id. Rule 403’s unfair-prejudice component does not weigh a

witness’s feelings resulting from the admission of particular evidence against that

evidence’s probative value. See Tex. R. Evid. 403. Moreover, Griffin makes no

argument that the admission of Kristen’s sexual history would not unduly prejudice

the jury. Nor does Griffin address any of the other factors presented in a rule

403 analysis. We cannot say that the trial court abused its discretion by excluding

                                           13
Kristen’s sexual history based on Texas Rules of Evidence 402, 404(b), and 403. We

overrule Griffin’s second issue.

IV.    The Trial Court Lawfully Stacked Griffin’s Sentences.

       In his third through sixth issues, Griffin asserts that the trial court unlawfully

ordered his two sentences for indecency with a child by contact to run consecutively.

Specifically, Griffin argues that the trial court’s order (1) was arbitrary because the trial

court made no findings to show a need for an increased sentence (issue three); (2) was

cruel and unusual and was grossly disproportionate to his offenses, violating the

Eighth Amendment (issues three and five); (3) violated the Separation of Powers

doctrine (issue four); and (4) violated the Sixth or Fourteenth Amendments as

interpreted by the Supreme Court in Apprendi (issue six).

       A.     Standard of review

       We review a trial court’s decision to “stack” or to run sentences consecutively

for an abuse of discretion. See Tex. Code Crim. Proc. Ann. art. 42.08(a); Beedy v. State,

194 S.W.3d 595, 597 (Tex. App.—Houston [1st Dist.] 2006), aff’d, 250 S.W.3d 107,

115 (Tex. Crim. App. 2008); Nicholas v. State, 56 S.W.3d 760, 765 (Tex. App.—

Houston [14th Dist.] 2001, pet. ref’d). Under Article 42.08 of the Texas Code of

Criminal Procedure, the trial judge has the discretion to order the sentences for two

or more convictions to run consecutively. Tex. Code Crim. Proc. Ann. art. 42.08(a);

see also Tex. Penal Code Ann. § 3.03(b)(2)(A). An abuse of discretion will generally be

found only if (1) the trial court imposes consecutive sentences when the law requires

                                             14
concurrent sentences, (2) the trial court imposes concurrent sentences when the law

requires consecutive ones, or (3) the trial court otherwise fails to observe the statutory

requirements pertaining to sentencing. Nicholas, 56 S.W.3d at 765.

      B.     Applicable law

      Aside from certain statutorily defined exceptions, when an “accused is found

guilty of more than one offense arising out of the same criminal episode prosecuted in

a single criminal action, a sentence for each offense for which he has been found

guilty shall be pronounced . . . [and] the sentences shall run concurrently.” Tex. Penal

Code Ann. § 3.03(a). Griffin was convicted under Texas Penal Code Section

21.11(a)(1) on both counts. Id. at 21.11(a)(1). Section 3.03(b) specifically allows

consecutive sentencing when, as in this case, an accused is found guilty of more than

one statutorily specified sexual offense, including Section 21.11, arising out of the

same criminal episode. See id. § 3.03(b)(2)(A).

      C.     Analysis

      Regarding Griffin’s contention that the trial court failed to make a finding

showing the need for increased punishment, as the State points out, Section

3.03 “does not specify an evidentiary burden to trigger the court’s authority to

cumulate sentences.” See Bonilla v. State, 452 S.W.3d 811, 816 n.22 (Tex. Crim. App.

2014) (citing Owens v. State, 96 S.W.3d 668, 672 (Tex. App.—Austin 2003, no pet.)).

Accordingly, the trial court was not required to make a finding showing a need to

stack Griffin’s sentences.

                                           15
      Griffin also asserts that the trial court’s stacking order violates the Eighth

Amendment’s prohibition against cruel and unusual punishment. He is incorrect; a

defendant’s punishment of consecutive life sentences is not deemed cruel and unusual

punishment. See Williamson v. State, 175 S.W.3d 522, 525 (Tex. App.—Texarkana 2005,

no pet.) (holding defendant’s punishment of three consecutive life sentences for three

counts of aggravated sexual assault of a child was not cruel and unusual punishment).

      To the extent that Griffin argues that the cumulation order violates the Eighth

Amendment because it is grossly disproportionate to his crimes, Griffin failed to carry

his burden on appeal to demonstrate that his consecutive sentences were grossly

disproportionate to his offenses. Solem v. Helm, 463 U.S. 277, 290–91, 103 S. Ct. 3001,

3010 (1983). Griffin failed to present any evidence or argument that would go toward

satisfaction of the tests which must be met under Solem and Harmelin. See Harmelin v.

Michigan, 501 U.S. 957, 1004–05, 111 S. Ct. 2680, 2707 (1991); Solem, 463 U.S. at 290–

91, 103 S. Ct. at 3010 (requiring in proportionality analysis, evidence comparing

defendant’s sentence with sentences received by other offenders in same jurisdiction

and with sentences imposed for same crime in other jurisdictions); McGruder v. Puckett,

954 F.2d 313, 316 (5th Cir. 1992) (noting in light of Harmelin, Solem is to apply only

when threshold comparison of crime committed to sentence imposed—leads to

inference of “gross disproportionality”). That is, Griffin provided no evidence

comparing his sentence with sentences received by other offenders in the same

jurisdiction for the same crime and with sentences imposed for the same crime in

                                          16
other jurisdictions. Accordingly, Griffin has failed to carry his burden to show that his

consecutive sentences for two counts of indecency with a child by contact were

grossly disproportionate to his offenses and thus unconstitutional. See Pantoja v. State,

496 S.W.3d 186, 193 n.4 (Tex. App.—Fort Worth 2016, pet. ref’d) (declining to

undergo proportionality analysis because appellant offered no evidence of sentences

imposed in same jurisdiction and other jurisdictions); see also Hammer v. State,

461 S.W.3d 301, 303–04 (Tex. App.—Fort Worth 2015, no pet.) (overruling

appellant’s claim that punishment was grossly disproportionate to offense because

appellant offered no evidence in connection with motion for new trial of sentences

imposed for same crime in same jurisdiction and other jurisdictions).

       Griffin next argues that the effect of the trial court’s order stacking his

sentences violated the separation-of-powers doctrine. The Fourteenth Court of

Appeals examined this issue in Wilson v. State. 348 S.W.3d 32 (Tex. App.—Houston

[14th Dist.] 2011, pet. ref’d), vacated on other grounds, 568 U.S. 802 (2012). 5 In Wilson, the

appellant argued that when the Texas Legislature created mandatory sentences, “the

authority of the Parole Board [i.e. the executive branch was] inappropriately vested in

the prosecuting attorney [i.e. the judicial branch] because the prosecutor may now

       Wilson was reversed after the Supreme Court held that the Eighth Amendment
       5

“forbids a sentencing scheme that mandates life in prison without possibility of parole
for juvenile offenders.” See Miller v. Alabama, 567 U.S. 460, 479, 132 S. Ct.
2455 (2012); Wilson v. State, No., 14-09-01040-CR, 2012 WL 6484718, at *1–4 (Tex.
App.—Houston [14th Dist.] Dec. 13, 2012, no pet.) (mem. op., not designated for
publication).


                                              17
determine whether the convict [was] eligible for Board consideration.” Id. at 43. The

court stated that to “deprive the prosecutor of his/her discretion in favor of ensuring

the Board has authority to determine parole for all inmates would shift power from

the judiciary to the executive branch. To do so without clear constitutional mandate

would result in an inappropriate exercise of this court’s authority.” Id. at 44.

       Similarly, depriving the trial court of its discretion to stack sentences to allow

the Parole Board to release a prisoner earlier would shift power from the judicial

branch to the executive branch. Such action would be an inappropriate exercise of

this court’s authority. See id. The trial court’s stacking order did not violate the

principle of separation of powers between the branches of government.

       Finally, Griffin argues that the trial court’s stacking order violated Apprendi v.

New Jersey. 530 U.S. 466, 490, 120 S. Ct. 2348, 2362–63 (2000). The Court of Criminal

Appeals dealt with this issue in Barrow v. State. 207 S.W.3d 377 (Tex. Crim. App.

2006). In Barrow, the Court of Criminal Appeals held that it was within the trial court’s

discretion to stack the sentences and that such sentences did not violate Apprendi. Id.

at 380. For these reasons, we cannot say that the trial court’s stacking order violated

Apprendi.

       Griffin further argues that the United States Supreme Court’s decision in United

States v. Haymond extended Apprendi to the facts of this case. 139 S. Ct. 2369,

2373 (2019). However, the Haymond decision centered on the fact that the defendant

was eligible for an additional sentence only because the judge made a fact finding. Id.

                                            18
at 2375. In contrast, as mentioned above, Texas’s stacking scheme is purely

discretionary and is not based on any required fact finding by the trial judge. See

Barrow, 207 S.W.3d at 379–80; see also Tex. Code Crim. Proc. Ann. art. 42.08(a); Tex.

Penal Code Ann. § 3.03(b). As such, we do not find the Haymond decision to be

applicable in this case. Accordingly, we overrule Griffin’s third, fourth, fifth, and sixth

issues.

V.        Conclusion

          Having overruled Griffin’s six issues, we affirm the trial court’s judgment. See

Tex. R. App. P. 43.2(a).




                                                        /s/ Mike Wallach
                                                        Mike Wallach
                                                        Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 14, 2021




                                             19